Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to patent board decision 01/12/2021 in which claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A vehicle vision system with a monitor monitoring electrical power consumption of the equipped vehicle, and a control, at least in part responsive to processing of captured image data, and at least in part responsive to said monitor monitoring electrical power consumption of the equipped vehicle, and while said at least one lighting system is operating and drawing electrical power from the equipped vehicle, adjusts the electrical power drawn by said at least one lighting system while said at least one lighting system is operating in order to adjust fuel consumption by the equipped vehicle. 
 	Allowable claim limitations are not taught by prior arts of record: Breed et al. (US 2008/0294315 A1) and Kesterson et al. (US 2007/0273495 A1), hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.